Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-17-2006

Orama v. New Jersey
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1003




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Orama v. New Jersey" (2006). 2006 Decisions. Paper 570.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/570


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                            NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
              ________________

                    No. 06-1003
                 ________________

                 HECTOR ORAMA,

                                    Appellant

                            v.

         STATE OF NEW JERSEY, DEPT
        MORRIS CTY, BOARD OF SOCIAL
          SERVICES 340 W. HANOVER,
         MORRISTOWN, NEW JERSEY;
       DEPARTMENT OF MORRIS COUNTY

                 ________________

    On Appeal From the United States District Court
             For the District of New Jersey
              (D.C. Civil No. 04-cv-05270)
      District Judge: Honorable William H. Walls
                  ________________


      Submitted Under Third Circuit LAR 34.1(a)
                   July 21, 2006

BEFORE: RENDELL, AMBRO and ROTH, Circuit Judges

               (Filed August 17, 2006)

                 ________________

                     OPINION
                 ________________
PER CURIAM

       Hector Orama appeals the dismissal of his complaint by the District Court for the

District of New Jersey.

                                             I.

       Orama filed a complaint against the Morris County Board of Social Services, now

known as the Morris County Office of Temporary Assistance (“MCOTA”), captioned as

an action for “false imprisonment, violation of my civil rights, discrimination, legal

malpractice, post traumatic tension disorder for spending time in jail.” Complaint dated

10/28/2004. MCOTA filed a motion to dismiss for failure to state a claim pursuant to

Federal Rule of Civil Procedure 12(b)(6). The District Court granted the motion, and also

granted Orama leave to file an amended complaint. Orama filed two amended

complaints, and MCOTA filed another motion to dismiss or alternatively a motion for

summary judgment. The District granted the second motion to dismiss, again finding that

Orama had failed to state a claim upon which relief may be granted.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District

Court's grant of a motion to dismiss is plenary. Green v. America Online, 318 F.3d 465,

470 (3d Cir. 2003). We accept as true the factual allegations in the complaint and all

reasonable inferences that can be drawn therefrom. Id.

       Collectively, Orama’s multiple complaints allege (1) that MCOTA failed to

properly investigate a child support case, resulting in his false imprisonment, post-

                                             2
traumatic stress, and police abuse when arrested on July 21, 1999 for failure to pay child

support; (2) that he submitted to genetic testing on July 29, 1999 and the DNA test results

received August 24, 1999 excluded Orama as the father; (3) that the child support case

against Orama was vacated in October 1999, his driver’s license was restored in

November 1999, and he was reimbursed for prior child support payments; (4) MCOTA

abandoned him by “leaving [him] homeless in the street”, failing to provide mental help,

and failing to provide him “with everything [he] needed”; and (5) discrimination and

violation of civil rights. Complaint dated 10/28/2004; Supplemental Appendix of

Appellee (hereinafter “Supp. Appdx.”) at Ma-12 to 31 (amended complaints).1

       Construing Orama’s pro se complaint liberally, Alston v. Parker, 363 F.3d 229,

234 (3d Cir. 2004), we find that he is attempting to raise civil rights claims under 42

U.S.C. § 1983. Orama essentially argues that his constitutional rights were violated when

MCOTA failed to investigate or determine paternity prior to the child support order

and/or the arrest warrant being issued. To state a claim against a county or its agency

under § 1983, the plaintiff must allege a policy or custom promulgated by that body’s

officers that directed or caused a constitutional deprivation. Marran v. Marran, 376 F.3d
143, 156 (3d Cir. 2004). Assuming, arguendo, that Orama has properly alleged a

constitutional violation, he has not alleged a policy or custom of MCOTA that led to that

violation.


  1
     Despite the caption naming the State of New Jersey as a defendant, Orama has made
clear that he was not suing the state. See Supp. Appdx. at Ma-12.

                                              3
       As to Orama’s other allegations that MCOTA left him homeless and failed to

provide him with mental help and other assistance, we find that these vague allegations

fail to satisfy the notice pleading requirement of Federal Rule of Civil Procedure 8, which

requires “a short and plain statement of the claim showing that the pleader is entitled to

relief.” Alston, 363 F.3d at 232-33 (citations omitted).

       Accordingly, Orama has failed to state a claim upon which relief can be granted,

and we therefore affirm the District Court’s dismissal of Orama’s complaint.




                                             4